IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 90PA18

                                  Filed 10 May 2019

STATE OF NORTH CAROLINA

               v.
WILLOUGHBY HENEREY MUMMA



        On writ of certiorari pursuant to N.C.G.S. § 7A-32(b) of a divided decision of

the Court of Appeals, ___ N.C. App. ___, 811 S.E.2d 215 (2018), finding no prejudicial

error upon appeal from a judgment entered on 10 June 2016 by Judge Marvin P.

Pope, Jr. in Superior Court, Swain County. Heard in the Supreme Court on 4 March

2019.


        Joshua H. Stein, Attorney General, by Sherri Horner Lawrence, Assistant
        Attorney General, for the State.

        Meghan Adelle Jones for defendant-appellant.


        ERVIN, Justice.


        The issues before us in this case concern whether the Court of Appeals erred

by determining that the trial court did not commit prejudicial error by allowing the

jury, without the consent of the parties, to review certain photographs that had been

admitted into evidence in the jury room and did not commit plain error by instructing

the jury concerning the effect of a determination that defendant Willoughby Henerey

Mumma was the “aggressor” upon defendant’s right to act in self-defense. After
                                  STATE V. MUMMA

                                  Opinion of the Court



carefully considering the record in light of the applicable law, we hold that defendant

was not prejudiced by the trial court’s decision to allow the jury to review the

photographs in the jury room without his consent and that the trial court’s decision

to include an “aggressor” instruction in its discussion of the law of self-defense did

not constitute plain error. As a result, we modify and affirm the decision of the Court

of Appeals.

                               I. Factual Background

                                A. Substantive Facts

      On 9 November 2011, defendant lived with his wife, Amy Chapman, and her

fifteen-year-old son, Christopher Robinson. At approximately 5:30 p.m. on that date,

when Mr. Robinson came home after visiting his girlfriend following school, he

discovered that defendant and his mother were consuming Clonopin and drinking

alcohol. Between 8:00 and 8:30 p.m., Ms. Chapman got a ride to the store, where she

purchased more alcohol.

      From 8:11 until 8:21 p.m., defendant had a text message exchange with his

friend, Dewayne Bradley, during which defendant stated that:

              Defendant: Im goin 2 kil her.

              Mr. Bradley: Please dont.

              Defendant: Im goin 2 I cant take.

              Mr. Bradley: Man just walk down the road.

              Defendant: Do u have ne lime?


                                          -2-
                                 STATE V. MUMMA

                                 Opinion of the Court




            Mr. Bradley: Noooooo just chill.

            Defendant: No Im over it I cant take no more I luv u bro.

            Mr. Bradley: Please lessen to me.

            Defendant: Im sorry I have 2.

            Mr. Bradley: Man, Ill come and get 2morr my word.

            Defendant: Line wil get rid of the body.

Subsequently, Ms. Chapman purchased additional pills from an acquaintance who

came to the residence in which she, defendant, and Mr. Robinson resided.

      At approximately 9:45 p.m., Mr. Robinson awoke; heard an argument between

defendant and Ms. Chapman; entered their bedroom, in which the couple was sitting

adjacent to each other on the bed; urged them to stop arguing; and then went back to

bed himself. Defendant claimed that, later on the same evening, Ms. Chapman, who

had taken a shower while he was still sitting on the bed, emerged from the bathroom

with a knife and attacked him with it. After gaining control of the knife, defendant

stabbed Ms. Chapman to death.

      The next morning, defendant sent several text messages to Mr. Bradley in

which he requested Mr. Bradley to drive Mr. Robinson to school. After Mr. Bradley

and his wife, who was driving the couple’s vehicle, arrived, Mr. Bradley entered the

house. At that time, defendant showed Mr. Bradley the body of Ms. Chapman, which

was lying on the floor of a closet in the bedroom that the two of them had shared.



                                         -3-
                                   STATE V. MUMMA

                                  Opinion of the Court



Upon seeing Ms. Chapman’s body, Mr. Bradley quickly left the residence, reentered

his vehicle, and told his wife and Mr. Robinson to lock the doors to prevent defendant

from accessing the vehicle. After his wife had driven away from the residence, Mr.

Bradley informed Mr. Robinson that his mother was dead and called for emergency

assistance. Defendant, who had entered the woods behind the residence, was taken

into custody at approximately 5:18 p.m.

                                B. Procedural History

                             1. Trial Court Proceedings

      On 22 November 2011, the Swain County grand jury returned a bill of

indictment charging defendant with first-degree murder.           The charge against

defendant came on for trial before Judge Marvin P. Pope, Jr., and a jury at the 23

May 2016 criminal session of the Superior Court, Swain County.             At least one

hundred and seventy-nine photographs were admitted into evidence during the trial,

all but one of them without any objection from defendant. At the conclusion of the

trial, the trial court, without any objection from defendant, instructed the jury

concerning the issue of self-defense. On a number of occasions during its self-defense

instruction, the trial court stated that defendant would not be excused of murder or

manslaughter on self-defense grounds if he “was the aggressor with the intent to kill

or inflict serious bodily harm upon the deceased.”

      While the jury deliberated, it sent a note to the trial court in which it requested

“Evidence – ALL PHOTOS PLEASE.”                 After noting that “it’s in the Court’s


                                          -4-
                                  STATE V. MUMMA

                                  Opinion of the Court



discretion,” defendant’s trial counsel objected to allowing the jury to review the

photographs in the jury room and stated his preference “for [the jurors] to rely on the

testimony and recollection.” The trial court responded that, “In my discretion, I’m

going to allow them to have all the photographs that have been introduced into

evidence” and then had the photographs delivered to the jury room.

      After it had deliberated for approximately two hours, the jury sent the trial

court a note indicating that it was divided eleven to one and was unable to reach a

verdict. In response to the jury’s note, and at defendant’s request, the trial court

instructed the jury in accordance with the United States Supreme Court’s decision in

Allen v. United States, 164 U.S. 492, 501-02, 17 S. Ct. 154, 157, 41 L. Ed. 528, 530-31

(1896).   Following further deliberations, the jury returned a verdict convicting

defendant of second-degree murder. Based upon the jury’s verdict, the trial court

entered a judgment sentencing defendant to a term of 180 to 225 months

imprisonment. Defendant noted an appeal to the Court of Appeals from the trial

court’s judgment.

                              2. Appellate Proceedings

      In seeking relief from the trial court’s judgment before the Court of Appeals,

defendant contended that the trial court had “violated a statutory mandate or

committed plain error by giving erroneous jury instructions on self-defense” and

“erred by sending inflammatory photographs of the decedent’s body to the jury

deliberation room.” State v. Mumma, ___ N.C. App. ___, ___, 811 S.E.2d 215, 218


                                          -5-
                                  STATE V. MUMMA

                                  Opinion of the Court



(2018). In determining that “the trial court did not err in instructing the jury on the

aggressor doctrine where sufficient evidence supported the instruction,” id. at ___,

811 S.E.2d at 220, the Court of Appeals noted that the “DVD recording of defendant’s

10 November 2011 interview with law enforcement officers [that] was played for the

jury in which he described how [Ms. Chapman] came at him with the knife, he took

the knife away from her, and proceeded to get on top of her and stab her in the neck

and then in the eye” showed that “defendant became the aggressor after he gained

control of the knife and then proceeded to get on top of [Ms. Chapman] and stab her,”

id. at ___, 811 S.E.2d at 219. Despite defendant’s testimony that Ms. Chapman “kept

trying to regain control of the knife,” the Court of Appeals noted that “defendant not

only maintained control of the knife throughout the remainder of the fight, but he

also continued the fight until [Ms. Chapman] was killed.” Id. at ___, 811 S.E.2d at

219. In view of the fact that defendant “had no visible injuries aside from a few

scratches” while Ms. Chapman sustained multiple serious wounds and the fact that

“defendant sent multiple text messages stating he was going to kill” Ms. Chapman,

the Court of Appeals concluded that there was “sufficient evidence from which a jury

could find that defendant was the aggressor.” Id. at ___, 811 S.E.2d at 220.

      In addition, the Court of Appeals held, in reliance upon this Court’s decision in

State v. Cunningham, 344 N.C. 341, 364, 474 S.E.2d 772, 783 (1996) (stating that,

“[a]lthough the defendant did not object to the sending of the exhibits to the jury

room, he did not consent to it as required by the statute”; however, “[i]n light of the


                                          -6-
                                  STATE V. MUMMA

                                  Opinion of the Court



strong evidence against the defendant, letting the jury have these items of evidence

in the jury room could not have affected the outcome”), that, even if sending the

photographic exhibits to the jury room constituted error, any such error “was

harmless where defendant has failed to establish that he was prejudiced in light of

the overwhelming evidence of [his] guilt.” Mumma, ___ N.C. App. at ___, 811 S.E.2d

at 221. In reaching this conclusion, the Court of Appeals determined that “the

photographs of the injuries . . . were . . . relevant to show the type, severity, and

number of injuries sustained by the deceased,” “the extent and nature of her injuries,”

and “the location and position — inside a closet — in which she was found by law

enforcement” officers, with these photographs constituting “the best evidence to help

illustrate the responding officers’ testimony.” Id. at ___, 811 S.E.2d at 221. After

noting that defendant had failed to object to the admission of the photographs that

the jury viewed in the jury room into evidence, the Court of Appeals held that

defendant “has not established how he was prejudiced by the trial court’s decision to

allow the jurors to review photographic exhibits which they had already seen” given

that the record contained “more than sufficient evidence for a jury to find beyond a

reasonable doubt that defendant committed second-degree murder and did not act in

self-defense,” including the expert testimony of the pathologist who testified for the




                                          -7-
                                      STATE V. MUMMA

                                     Opinion of the Court



State, defendant’s own testimony, and the text messages that defendant had sent to

Mr. Bradley. Id. at ___, 811 S.E.2d at 221.1

       Judge Arrowood filed a dissenting opinion in which he stated that he would

have held that “defendant has met his burden of establishing there is a reasonable

possibility that,” had the photographs of Ms. Chapman’s body not been sent to the

jury room without defendant’s consent, a different result would have been reached at

trial. Id. at ___, 811 S.E.2d at 223-24 (Arrowood, J., dissenting). In support of this

determination, Judge Arrowood

              consider[ed] the circumstances of this case in their
              entirety, including: the large number of photographs (179),
              the fact that many of the photographs were graphic, the
              fact that only the photographic evidence was taken to the
              jury room, the fact that the improper photographs were in
              the jury room for almost the entire deliberation, and,
              particularly noteworthy, the facts that the jury was
              deadlocked . . . and that the court provided instructions and
              verdict sheets to the jury with various options to find
              defendant guilty[.]

Id. at ___, 811 S.E.2d at 223-24. As a result, Judge Arrowood would have awarded

defendant a new trial.

       After defendant’s appellate counsel was unable to obtain written authorization

from defendant to file a timely notice of appeal from the Court of Appeals’ decision

based upon Judge Arrowood’s dissent or a timely petition seeking discretionary



       1The Court of Appeals also held that the trial court did not err by failing to intervene
ex mero motu during the State’s closing argument; however, this issue has not been brought
forward for our consideration. Mumma, ___ N.C. App. at ___, 811 S.E.2d at 223.

                                              -8-
                                  STATE V. MUMMA

                                  Opinion of the Court



review of the Court of Appeals’ decision, defendant filed a petition seeking the

issuance of a writ of certiorari by this Court authorizing review of the Court of

Appeals’ opinion on 26 May 2018. In seeking further review before this Court,

defendant contended that the record provided ample justification for a finding that

the trial court’s decision to allow the photographs that had been admitted into

evidence to be reviewed in the jury room over defendant’s objection constituted

prejudicial error and that the Court of Appeals’ decision to the contrary would have

ordinarily been reviewable on the basis of Judge Arrowood’s dissent and, in addition,

argued that the Court of Appeals’ decision to affirm the trial court’s instructions to

the jury with respect to the “aggressor” issue conflicted with prior decisions of this

Court and involved significant legal principles. The State, on the other hand, argued

that the Court should deny defendant’s certiorari petition on the grounds that

defendant had failed to adequately document his explanation for failing to note an

appeal from or seek discretionary review of the Court of Appeals’ decision in a timely

manner, that the Court of Appeals had correctly held that the trial court’s decision to

allow the jury to review the photographs that had been admitted into evidence at trial

in the jury room during its deliberations did not prejudice defendant’s chances for a

more favorable outcome at trial, and that the trial court did not err, much less commit

plain error, in instructing the jury concerning the “aggressor” doctrine. The Court

allowed defendant’s certiorari petition on 7 June 2018.




                                          -9-
                                  STATE V. MUMMA

                                  Opinion of the Court



                                  II. Legal Analysis

                A. Allowing Review of the Exhibits in the Jury Room

      In seeking to persuade us to reverse the Court of Appeals’ decision, defendant

begins by contending that the Court of Appeals erred in determining that the trial

court’s decision to allow the members of the jury to review the photographs that had

been admitted at trial in the jury room during its deliberations over defendant’s

objection did not constitute prejudicial error. Arguing in reliance upon State v. Poe,

119 N.C. App. 266, 274-75, 458 S.E.2d 242, 247-48, disc. rev. denied, 341 N.C. 423,

461 S.E.2d 765 (1995), in which the Court of Appeals determined that the jury’s

review of a witness statement in the jury room without the consent of all parties

constituted prejudicial error, defendant contends that the photographs at issue in

this case “may well have caused the jury to give greater weight to the State’s version

of” whether defendant acted in self-defense given that a side-by-side comparison of

the photographs of the injuries sustained by defendant and Ms. Chapman would have

tended to persuade the jury that defendant did not deserve to be acquitted on the

grounds of self-defense. Defendant juxtaposes N.C.G.S. § 15A-1233(b), which permits

juries, “with consent of all parties,” to “take to the jury room exhibits and writings

which have been received in evidence,” with N.C.G.S. § 15A-1233(a), which allows the

jury to review items that have been admitted into evidence in the courtroom

regardless of whether the parties agree to such a review, and contends that these

statutory provisions make it clear that the “inspection of evidence in the jury room is


                                         -10-
                                  STATE V. MUMMA

                                  Opinion of the Court



categorically different from inspection in the courtroom.” In addition, defendant

contends that our decision concerning whether the inspection of evidence in the jury

room in the absence of consent from both parties constitutes prejudicial error should

be informed by N.C.G.S. § 8C-1, Rule 403, which prohibits the admission of evidence

when the probative value of that evidence is outweighed by the danger of unfair

prejudice, with the application of that standard tending to indicate that the presence

of the photographs that had been admitted into evidence, forty-one of which depict

Ms. Chapman’s corpse, for nearly three hours in the jury room “likely inflamed the

jury’s emotions” and led it to decide the case on an improper basis.

      The State, on the other hand, asserts that any error that the trial court may

have committed in allowing the jury to review the photographs that were admitted

into evidence in the jury room without defendant’s consent was harmless, with this

contention resting, in part, upon the text messages that defendant sent to Mr.

Bradley before Ms. Chapman’s death, defendant’s admission that he was able to

obtain and keep control of the knife with which he stabbed Ms. Chapman, and the

“very minor injuries” that defendant sustained in comparison to the multiple, severe

injuries that defendant inflicted upon Ms. Chapman. The State notes, among other

things, that defendant objected to only one of the photographs that was admitted into

evidence and that the trial court allowed the jury to review in the jury room and that

the photographs that the jury reviewed in the jury room in accordance with the trial

court’s decision were “relevant, illustrative, and non-inflammatory.” Finally, the


                                         -11-
                                   STATE V. MUMMA

                                   Opinion of the Court



State points out that Poe, 119 N.C. App. 266, 458 S.E.2d 242, is not binding upon this

Court and can, in any event, be distinguished from this case on the grounds that the

photographs in this case, unlike the obviously incriminating witness statement at

issue in Poe, did not “suggest a verdict” and instead “depicted what was shown in

them and [were] not subject to any additional interpretation or inferences.”

      N.C.G.S. § 15A-1233(b) provides, in pertinent part, that, “[u]pon request by the

jury and with consent of all parties, the judge may in his discretion permit the jury

to take to the jury room exhibits and writings which have been received in evidence.”

N.C.G.S. § 15A-1233(b) (2017). This Court has held that permitting juries to take

evidence to the jury room without the consent of the parties constitutes error.

Cunningham, 344 N.C. at 364, 474 S.E.2d at 783 (assuming that the trial court erred

by sending certain exhibits into the jury room for the jury’s review when the

defendant, who did not object, “did not consent to it as required by the statute”); State

v. Cannon, 341 N.C. 79, 83, 459 S.E.2d 238, 241 (1995) (holding that the trial court

erred by allowing the jury to review evidence in the jury room without the consent of

all parties); State v. Huffstetler, 312 N.C. 92, 114, 322 S.E.2d 110, 124 (1984) (noting

that this Court in State v. Barnett, 307 N.C. 608, 621, 300 S.E.2d 340, 347 (1983), in

dicta, “interpreted [N.C.G.S. § 15A-1233(b)] to mean that the consent of all parties is

required before the jury may take evidence to the jury room”), cert. denied, 471 U.S.
1009, 105 S. Ct. 1877, 85 L. Ed. 2d 169 (1985). In evaluating whether defendant was

prejudiced by the trial court’s erroneous decision to allow the members of the jury to


                                          -12-
                                   STATE V. MUMMA

                                   Opinion of the Court



review items that had been introduced into evidence in the jury room without his

consent, we examine whether “there is a reasonable possibility that, had the error in

question not been committed, a different result would have been reached,” N.C.G.S.

§ 15A-1443(a) (2017), with “[t]he burden of showing such prejudice under this

subsection [placed] upon the defendant,” id.; see also Huffstetler, 312 N.C. at 114-15,

322 S.E.2d at 124 (determining that the defendant had not met his burden of showing

prejudice pursuant to N.C.G.S. § 15A-1443(a) when “[t]he photographs in question

had been previously admitted into evidence and shown to the jury”; the trial court

could, in its discretion, have allowed the jury to examine the photographs “closely and

at length in the courtroom” pursuant to N.C.G.S. § 15A-1233(a); and “[o]ther evidence

. . . linking the murder with the defendant was circumstantial, but compelling”).

After carefully reviewing the record, we hold that, while the trial court erred by

allowing the jury to examine the photographs that had been admitted into evidence

in the jury room without defendant’s consent, that error was not prejudicial given the

extensive evidence of defendant’s guilt and the weakness of defendant’s claim of self-

defense when considered in conjunction with the other evidence contained in the

record.

      We begin our analysis by noting that the extent, if any, to which any of the

photographs in question were erroneously admitted into evidence in violation of

N.C.G.S. § 8C-1, Rule 403 is irrelevant to the proper resolution of the prejudice issue.

All but one of the photographs upon which defendant’s claim relies were admitted


                                          -13-
                                  STATE V. MUMMA

                                  Opinion of the Court



into evidence and published to the jury without objection. In view of the fact that all

of the photographs that the trial court allowed the jury to review in the jury room

without defendant’s consent were admitted into evidence and the fact that defendant

has not challenged the trial court’s decision to admit any of these photographs into

evidence on appeal, we are necessarily required to assume that these photographs

were properly admitted into evidence and to focus our prejudice analysis solely upon

whether there is any reasonable possibility that the outcome of defendant’s trial

would have been different if, rather than erroneously allowing jurors to see these

photographs in the jury room, the trial court had either refused to allow the jury to

review these photographs at all, forcing the jury to rely upon their review of these

photographs earlier in the trial, or allowed the jury to examine the photographs in

open court. In other words, the relevant issue for prejudice purposes is not the impact

of the photographs themselves upon the jury’s deliberations; instead the relevant

issue is whether it is reasonably possible that the fact that the jury had an

opportunity to review the photographs in the jury room, separate and apart from any

inherent impact that those photographs may have had, adversely affected defendant’s

chances for a more favorable outcome at trial.

      As defendant correctly notes, the central issue before the jury at trial was

whether defendant did or did not act in self-defense when he killed Ms. Chapman. In

arguing that the trial court’s erroneous decision to allow the jury to review the

photographs that had been admitted into evidence in the jury room without his


                                         -14-
                                    STATE V. MUMMA

                                    Opinion of the Court



consent prejudiced him, defendant argues that the lengthy period of time that the

jury was allowed to have photographs of the injuries that were inflicted upon Ms.

Chapman’s body and photographs of the relatively minor injuries that were inflicted

upon him in its possession in the jury room could easily have led the jury to reject his

self-defense claim when another jury that did not have access to these photographs

in the jury room would have accepted it. We do not find this argument persuasive.

      Aside from the fact that the jury had already seen the crime scene and autopsy

photographs of Ms. Chapman and the photographs depicting defendant after he had

been taken into custody during defendant’s trial, the undisputed evidence tends to

show that defendant inflicted severe injuries upon Ms. Chapman while sustaining

only minor injuries himself. For example, Detective Daniel Iadonisi of the Cherokee

Indian Police Department testified that Ms. Chapman had “wounds . . . on her face,

her neck area, both sides of her neck . . . on the top of her head and . . . on her back,”

while Sam Davis, M.D., a pathologist who autopsied Ms. Chapman’s body, told the

jury that Ms. Chapman “appeared to have sustained fatal sharp instrument wounds

of the neck and face,” including “two separate . . . lacerations of the skin . . . from the

neck across the shoulder blade” that were “likely to have been delivered from the

back”; a hematoma on the top of her head caused by “a forceful injury delivered to the

body”; “a 3.3 centimeter stab wound to the right lateral neck” and a “stab wound of

[the] left anterior neck,” either of which would, “if not treated within minutes,” have

caused her to bleed to death; and a “potentially fatal” “stab injury of the right eye


                                           -15-
                                  STATE V. MUMMA

                                  Opinion of the Court



with perforation of the globe.” As a result, the record contained extensive evidence

describing the nature and severity of Ms. Chapman’s injuries separate and apart from

the photographs that the jury was allowed to reexamine in the jury room.

      On the other hand, Detective Sean Birchfield of the Cherokee Indian Police

Department, who took the photographs of defendant that were admitted into

evidence, testified that he saw some scratches on defendant’s arms and legs and “a

small cut” on the palm of defendant’s hand close to his pinky finger on the day after

Ms. Chapman was killed.       Similarly, Mr. Bradley testified that, when he saw

defendant on the morning following the killing, defendant had “a few cuts” and “a

couple scratches” on his hands. Finally, defendant answered in the negative when

asked on cross-examination, “You didn’t need any medical treatment?” and “You

didn’t need stitches?” Simply put, it is difficult for us to see how any comparison of

the photographs depicting the injuries that Ms. Chapman and defendant sustained

that the jury made in the jury room would have added much to the impact of the

extensive evidence that the jury heard and saw concerning that subject in the

courtroom.

      In addition to the relative severity of the injuries that Ms. Chapman and

defendant sustained, the record contains extensive additional evidence tending to

undercut defendant’s claim of self-defense. In addition to opining that the wounds to

Ms. Chapman’s back had been inflicted from the rear, Dr. Davis testified that the

injuries to Ms. Chapman’s hands were not “consistent with fighting” and were instead


                                         -16-
                                   STATE V. MUMMA

                                   Opinion of the Court



consistent “with being struck.” According to Dr. Davis, the wounds to Ms. Chapman’s

hands were “defensive wounds” that had a “textbook appearance of being struck in a

defensive posture,” injuries that led Dr. Davis to “conclude that she was not striking,

but rather being struck.” In addition, Agent Van Williams of the State Bureau of

Investigation testified that defendant sent a series of text messages to Mr. Bradley

during the final hours before the killing in which defendant stated that “Im goin 2 kil

her,” that “Im goin 2 I cant take,” that “Im over it I cant take no more,” that obtaining

lime would help him dispose of the body, that he wanted to obtain that substance

from Mr. Bradley, and, when Mr. Bradley pleaded with him not to kill Ms. Chapman,

defendant responded, “Im sorry I have 2.” Finally, defendant testified that, “[f]rom

initial contact with the knife,” which he claimed to have grabbed to prevent Ms.

Chapman from stabbing him in the face, “I never let go of it,” and that, despite the

fact that Ms. Chapman was still holding the handle of the knife when he grabbed it,

“when we fell before we both hit the ground, I had possession of the whole thing.” In

view of the fact that the only evidence tending to show that defendant acted in self-

defense was his own testimony, which the jury had an ample basis for disbelieving,

and the “strong evidence against the defendant,” we conclude that “letting the jury

have [the photographs] in the jury room could not have affected the outcome of the

trial.” Cunningham, 344 N.C. at 364, 474 S.E.2d at 783 (citing Huffstetler, 312 N.C.
92, 322 S.E.2d 110).




                                          -17-
                                   STATE V. MUMMA

                                   Opinion of the Court



      Admittedly, the jury was allowed to view numerous photographs in the jury

room. However, only forty-one of the one hundred and seventy-nine photographs that

were admitted into evidence depicted Ms. Chapman’s body in any way, and the jury

had already had an opportunity to examine these photographs in the courtroom. In

addition, while the jury did inform the trial court during its deliberations that it was

unable to reach a unanimous verdict, the trial court had already allowed the jury to

review the photographs that had been admitted into evidence in the jury room when

the jury conveyed this message to the trial court. Moreover, the fact that the record

contains evidence tending to show that Ms. Chapman engaged in violent conduct on

other occasions provides limited support for defendant’s claim of self-defense in light

of the extensive evidence, viewed in its entirety, outlined earlier in this opinion.

Finally, defendant’s contention to the contrary notwithstanding, his reliance upon

self-defense in his effort to obtain an acquittal does not change the overall nature of

the prejudice-related inquiry that we are required to make with respect to this issue,

which, under our decisional law, necessarily focuses upon a determination of the

reasonableness of the possibility that the jury would have found that defendant acted

in self-defense in light of all of the relevant evidence rather than upon the nature of

defendant’s defense. As a result, given the strength of the evidence tending to show

that defendant did not act in self-defense, the relative complexity of the trial court’s

instructions to the jury, the jury’s decision to convict defendant of a lesser included

offense, and the fact that the photographs about which defendant complains had


                                          -18-
                                   STATE V. MUMMA

                                   Opinion of the Court



already been delivered to the jury room when the jury claimed to be unable to reach

a unanimous verdict, we hold that it is not reasonably possible that the jury would

have returned a verdict more favorable to defendant had the trial court not allowed

the jury to review the photographs that had been admitted into evidence and that its

members had already seen during the course of defendant’s trial in the jury room

during the jury’s deliberations and affirm the Court of Appeals’ determination to the

same effect.

                              B. “Aggressor” Instruction

      Secondly, defendant contends that the Court of Appeals erred by unanimously

determining that the trial court did not err “by instructing the jury that self-defense

was not available to [defendant] if he was the aggressor.” According to defendant,

“no evidence was introduced showing that he was the aggressor,” with an aggressor

for self-defense purposes being one who “aggressively and willingly enter[s] into the

fight without legal excuse or provocation,” quoting State v. Norris, 303 N.C. 526, 530,

279 S.E.2d 570, 572 (1981). We do not believe that defendant is entitled to relief from

the trial court’s judgment on the basis of this contention.

      At trial, defendant testified that he was sitting on the bed when Ms. Chapman,

who outweighed him by thirty to forty pounds, rushed at him with a knife, pulled him

back down to the floor after they had fallen, and, as defendant attempted to rise, bit

and punched him in an effort to recover the knife that defendant had taken from her.

Defendant claimed that he stabbed Ms. Chapman to death because he “had to end


                                          -19-
                                   STATE V. MUMMA

                                   Opinion of the Court



that fight [given that s]he was trying to get the knife back.”        Based upon this

testimony, defendant claims that Ms, Chapman was the aggressor for purposes of the

confrontation that led to her death and that the Court of Appeals erred by upholding

the trial court’s decision to include an “aggressor” instruction in describing the law of

self-defense on the grounds that the evidence that defendant took the knife from Ms.

Chapman and the text messages that defendant sent to Mr. Bradley “provid[ed]

sufficient evidence from which a jury could find that defendant was the aggressor,”

quoting Mumma, ___ N.C. App. at ___, 811 S.E.2d at 220.

      In defendant’s view, the Court of Appeals “conducted the wrong analysis” in

upholding the trial court’s decision to give an “aggressor” instruction given that a

person who is not the initial aggressor can only attain aggressor status if the initial

aggressor has abandoned the fight and communicated that fact to his or her opponent,

citing State v. Wynn, 278 N.C. 513, 519, 180 S.E.2d 135, 139 (1971), and Cannon, 341
N.C. at 82, 459 S.E.2d at 240-41. According to defendant, the Court of Appeals’ error

rested, at least in part, upon its failure to “interpret [the evidence] in the light most

favorable to the defendant” in deciding whether the delivery of an “aggressor”

instruction was appropriate, citing State v. Holloman, 369 N.C. 615, 625, 799 S.E.2d
824, 831 (2017). As result, defendant urges us to hold that the trial court erred by

delivering an “aggressor” instruction and to remand this case to the Court of Appeals

to conduct the required prejudice analysis or, in the alternative, to determine that

the multiple references to the possibility that defendant was the “aggressor” in the


                                          -20-
                                   STATE V. MUMMA

                                   Opinion of the Court



trial court’s self-defense instructions “had a probable impact on the jury’s finding that

the defendant was guilty,” citing State v. Lawrence, 365 N.C. 506, 517, 723 S.E.2d
326, 334 (2012).

      The State, on the other hand, contends that “[t]he Court of Appeals properly

reviewed for plain error the trial court’s jury instruction on the aggressor doctrine

where defendant did not object to the instruction and the trial evidence more than

supported it.” In the State’s view, “[a]bsent the aggressor instruction, there is not a

reasonable probability that the jury would have found that defendant acted in self-

defense” given additional factors that had to be considered in determining whether

defendant acted in self-defense and the strength of the State’s evidence that

defendant did not kill Ms. Chapman to protect himself from death or great bodily

injury.   In light of defendant’s testimony that he had control of the knife from

virtually the instant that Ms. Chapman initially attempted to stab him, Dr. Davis’s

testimony that certain of Ms. Chapman’s wounds were defensive in nature and that

certain other wounds that she had sustained had been inflicted upon her from the

rear, the evidence concerning the disparity in the severity of the wounds that Ms.

Chapman and defendant sustained, and the text messages that defendant sent to Mr.

Bradley, the State contends that “[d]efendant has failed to establish error, much less

plain error,” in challenging the trial court’s decision to deliver an “aggressor”

instruction when describing the law applicable to defendant’s claim to have acted in

self-defense.


                                          -21-
                                      STATE V. MUMMA

                                     Opinion of the Court



       A trial court’s jury instructions should be “a correct statement of the law and

. . . supported by the evidence.” State v. Conner, 345 N.C. 319, 328, 480 S.E.2d 626,

629 (citation omitted), cert. denied, 522 U.S. 876, 118 S. Ct. 196, 139 L. Ed. 2d 134

(1997).2 The trial court instructed the jury that:

                    The defendant would be excused of first degree
              murder and second degree murder on the ground of self-
              defense if, first, the defendant believed that it was
              necessary to kill the victim in order to save the defendant
              from death or great bodily harm.

                      And second, the circumstances, as they appeared to
              the defendant at the time, were sufficient to create such a
              belief in the mind of the person of ordinary firmness.

                     In determining the reasonableness of the
              defendant’s belief, you should consider the circumstances
              as you find them to have existed from the evidence,
              including the size, age, and strength of the defendant, as
              compared to the victim, the fierceness of the assault, if any,
              upon the defendant; whether the victim had a weapon in
              the victim’s possession, and the reputation, if any, of the
              victim for danger and violence.




       2 Although we have not addressed defendant’s challenge to the sufficiency of the
evidence to support the delivery of an “aggressor” instruction on the merits, we do observe
that, while defendant is correct in noting that the trial court should view the evidence in the
light most favorable to the defendant in determining whether a defendant is entitled to the
delivery of an instruction concerning an affirmative defense, Holloman, 369 N.C. at 625, 799
S.E.2d at 831, this principle does not apply to the determination of whether the trial court
erred by addressing the “aggressor” doctrine in the course of instructing the jury concerning
the law of self-defense. In determining whether a self-defense instruction should discuss the
“aggressor” doctrine, the relevant issue is simply whether the record contains evidence from
which the jury could infer that the defendant was acting as an “aggressor” at the time that
he or she allegedly acted in self-defense. Cannon, 341 N.C. at 82-83, 459 S.E.2d at 241
(stating that “the evidence in this case permits the inference that defendant was the
aggressor at the time he shot the victim”).

                                             -22-
                                   STATE V. MUMMA

                                   Opinion of the Court



                   The defendant would not be guilty of any murder or
             manslaughter if the defendant acted in self-defense, and if
             the defendant was not the aggressor in provoking the fight
             and did not use excessive force under the circumstances.

                    One enters a fight voluntarily if one uses toward
             one’s opponent abusive language, which, considering all of
             the circumstances, is calculated and intended to provoke a
             fight.

                    If the defendant voluntarily and without provocation
             entered the fight, the defendant would be considered the
             aggressor, unless the defendant thereafter attempted to
             abandon the fight and gave notice to the deceased that the
             defendant was doing so. In other words, a person who uses
             a defensive force is justified if the person withdraws in good
             faith from physical contact with the person who was
             provoked and indicates clearly that he desires to withdraw
             and terminate the use of force, but the person who was
             provoked continues or resumes the use of force.

                    A person is also justified in using defensive force
             when the force used by the person who was provoked is so
             serious that the person using defensive force reasonably
             believes that he was in imminent danger of death or serious
             bodily harm.

                    The person using defensive force had no reasonable
             means to retreat, and the use of force likely to cause death
             or serious bodily harm was the only way to escape the
             danger.

                     The defendant is not entitled to the benefit of self-
             defense if the defendant was the aggressor with the intent
             to kill or inflict serious bodily harm upon the deceased.

Although defendant has contended on appeal that the record evidence did not support

the trial court’s decision to instruct the jury concerning the effect of a determination

that defendant was the “aggressor” at the time that he killed Ms. Chapman, he did


                                          -23-
                                      STATE V. MUMMA

                                      Opinion of the Court



not object to the delivery of an “aggressor” instruction at trial, thereby waiving his

right to challenge the delivery of the “aggressor” instruction on appeal. N.C. R. App.

P. 10(a)(2) (providing that “[a] party may not make any portion of the jury charge or

omission therefrom the basis of an issue presented on appeal unless the party objects

thereto before the jury retires to consider its verdict, stating distinctly that to which

objection is made and the grounds of the objection”). On the other hand, Rule of

Appellate Procedure 10(a)(4) provides that “[i]n criminal cases, an issue that was not

preserved by objection noted at trial and that is not deemed preserved by rule of law

. . . may be made the basis of an issue presented on appeal when the judicial action

questioned is specifically and distinctly contended to amount to plain error.” See

Lawrence, 365 N.C. at 512, 723 S.E.2d at 330. As a result of defendant’s failure to

object to the delivery of an “aggressor” instruction to the jury before the trial court,

defendant is only entitled to argue that the delivery of the “aggressor” instruction

constituted plain error,3 under which defendant is not entitled to an award of

appellate relief on the basis of the alleged error unless he can “demonstrate that a

fundamental error occurred at trial,” id. at 518, 723 S.E.2d at 334, that “had a




       3  Although defendant argued before the Court of Appeals that his challenge to the
trial court’s decision to deliver an “aggressor” instruction was properly preserved for purposes
of appellate review on the basis of the principle enunciated in State v. Ashe, 314 N.C. 28, 39,
331 S.E.2d 652, 659 (1985) (observing that, “when a trial court acts contrary to a statutory
mandate and a defendant is prejudiced thereby, the right to appeal the court’s action is
preserved, notwithstanding defendant’s failure to object at trial”), the Court of Appeals
rejected this argument and defendant has not brought it forward for our consideration.

                                             -24-
                                       STATE V. MUMMA

                                       Opinion of the Court



probable impact on the jury’s finding that the defendant was guilty,” id. at 518, 723

S.E.2d at 334 (quoting State v. Odom, 307 N.C. 655, 660, 300 S.E.2d 375, 378 (1983)).

       As this Court recently stated in State v. Juarez, 369 N.C. 351, 794 S.E.2d 293

(2016), we need not “decide whether an instruction on the aggressor doctrine was

improper” given defendant’s failure “to sufficiently demonstrate that, absent

instructions on the aggressor doctrine, the jury would not have rejected his claim of

self-defense for other reasons.”4 Id. at 358-59, 794 S.E.2d at 300. Our analysis of the

record shows that defendant sent multiple text messages to Mr. Bradley in the hours

before Ms. Chapman’s death indicating that he wanted to kill her. In addition, the

record contains no physical evidence tending to validate defendant’s otherwise

unsupported claim to have acted in self-defense and does contain substantial physical

evidence tending to undercut his self-defense claim including, but not limited to, the


       4  Arguing in reliance upon decisions such as Virginia Electric & Power Co. v. Tillett,
316 N.C. 73, 76, 340 S.E.2d 62, 64-65 (1986), defendant contends that, since the Court of
Appeals declined to award relief from the trial court’s judgment on the grounds that the
record supported the delivery of an “aggressor” instruction in this case, we should refrain
from deciding whether any error that the trial court might have committed in instructing the
jury concerning the “aggressor” doctrine sufficiently prejudiced defendant to constitute plain
error and remand this case to the Court of Appeals to enable it to make the necessary
prejudice determination in the first instance. In view of the fact that the ultimate question
for our consideration with respect to the trial court’s “aggressor” instruction is whether the
delivery of that instruction constituted plain error and the fact that plain error analysis
requires a reviewing court to determine both whether error occurred, State v. Torain, 316
N.C. 111, 116, 340 S.E.2d 465, 468 (stating that “[a] prerequisite to our engaging in a ‘plain
error’ analysis is the determination that the instruction complained of constitutes ‘error’ at
all”), cert. denied, 479 U.S. 836, 107 S. Ct. 133, 93 L. Ed. 2d 77 (1986), and, if so, whether any
such error was sufficiently prejudicial to merit an award of appellate relief from the
underlying trial court judgment, Lawrence, 365 N.C. at 516-18, 723 S.E.2d at 333-34, we see
no need to remand this case to the Court of Appeals to undertake the necessary prejudice
inquiry.

                                              -25-
                                   STATE V. MUMMA

                                   Opinion of the Court



evidence that Ms. Chapman sustained defensive wounds to her hand, that she had

sustained stab wounds that had been inflicted from the rear, and that the wounds

that defendant sustained were much less severe than the wounds that had been

inflicted upon Ms. Chapman. As a result, given that defendant’s claim to have acted

in self-defense rested upon his otherwise unsupported testimony and that the record

contained ample justification for questioning the credibility of defendant’s account of

the circumstances surrounding Ms. Chapman’s death, we cannot conclude that any

error that the trial court might have committed in delivering an “aggressor”

instruction when discussing the law of self-defense rose to the level of plain error.

                                    III. Conclusion

      Thus, for the reasons stated above, we hold that the trial court’s erroneous

decision to allow the jury to review the photographs that had already been admitted

into evidence in the jury room without defendant’s consent did not constitute

prejudicial error and that the trial court did not commit plain error by including a

discussion of the “aggressor” doctrine in its instructions to the jury concerning

defendant’s claim to have killed his wife in the exercise of his right of self-defense.

As a result, the Court of Appeals’ decision finding no prejudicial error in the

proceedings leading to the entry of the trial court’s judgment is, as modified in this

opinion, affirmed.

      MODIFIED AND AFFIRMED.

      Justice DAVIS did not participate in the consideration or decision of this case.


                                          -26-
Justice EARLS concurring in part and dissenting in part.

       I agree with the majority that Mr. Mumma cannot meet the high burden of

showing that the jury in this case probably would have either remained deadlocked

or acquitted him of murder if the aggressor instruction had not been given, a burden

he must meet because he did not object to the instruction at trial. State v. Lawrence,

365 N.C. 506, 517, 723 S.E.2d 326, 334 (2012). It is particularly noteworthy that the

Court’s basis for this conclusion is not the theory advanced by the State in this case,

namely that defendant became the aggressor when he grabbed the knife from Ms.

Chapman, but rather that the evidence of their relative physical injuries, combined

with the text messages that Mr. Mumma sent in the hours before the fight

demonstrating his state of mind that evening, could have led the jury to disbelieve

“defendant’s account of the circumstances surrounding Ms. Chapman’s death” and

reject his claim of self-defense.

       Nonetheless, I cannot agree that the trial court’s error in sending 179

photographs, including forty-one pictures of Ms. Chapman’s dead body, to the jury

room over defendant’s objection, and therefore in violation of N.C.G.S. § 15A-1233(b),

was harmless under the lower standard applicable to this error, namely that “there

is a reasonable possibility that, had the error in question not been committed, a

different result would have been reached.” N.C.G.S. §15A-1443(a) (2017). Here,

when the only question at issue was whether defendant acted in self-defense, it is

entirely possible that the jury would have remained deadlocked or reached a different
                                    STATE V. MUMMA

                     Earls, J., concurring in part and dissenting in part



verdict if jurors had been required to view the photographs in the presence of all the

parties in the courtroom, rather than in the privacy of the jury room.

      The majority’s approach to evaluating the reasonable possibility of a different

result is to stand in the shoes of the jury and, “after carefully reviewing the record,”

come to a conclusion about what verdict the jury hypothetically would have reached

if they had not been able to take the 179 photographs into the jury room for the

duration of their deliberations. The majority, however, fails to take into account all

the evidence in the record, which includes testimony that Ms. Chapman had a history

of bipolar disorder and had previously stabbed Mr. Mumma in the arm. On another

occasion Ms. Chapman threatened Mr. Mumma with a knife. Chapman was known

to be quick to anger for no apparent reason. On the night in question, not only had

she consumed a considerable amount of Klonopin and alcohol, but she also was

“raising hell” because Mr. Mumma wanted to leave, accused him of pursuing another

woman, and pushed and slapped him. Ms. Chapman’s son’s first thought upon seeing

some blood in the bedroom was that his mother had injured Mr. Mumma. Given that

the only issue for the jury to decide was whether Mr. Mumma acted in self-defense,

it is entirely possible that without prolonged exposure to forty-one pictures of Ms.

Chapman’s corpse, the jury would have remained deadlocked or reached a different

verdict.

      Also relevant to this question is the fact that the prosecutor in closing

argument specifically directed the jury to take the photographs to the jury room with


                                             -2-
                                    STATE V. MUMMA

                     Earls, J., concurring in part and dissenting in part



them and urged them to study the pictures showing Ms. Chapman’s injuries:

                    If he stabbed her from the back -- if he stabbed her
             from the back, what does that say? Is he really thinking
             he’s going to die? Is he grabbing for the knife? He wanted
             her dead.

                    Take that photo back. I hope you do. Take it with
             the other photos. You can request any exhibit you want.
             But ask for the photo with the two dots on it. And I would
             love to put it up here, but in respect to the family, I don’t
             think they need to see their daughter, and sister, and
             mother like that. That’s why I’ve got these boards up here.

                    Take it back there. You’re the jury. You get to
             decide. Not me, not Mr. Mumma, not Mr. Earwood. Look
             at it, and then look at those two wounds from the
             lacerations. And if you say yeah, it shouldn’t take long.

                    Grossly excessive force. Stab wound to the left
             throat, stab wound to the right neck, stab wound to the
             right neck, stab wound to the right eye. Defensive wounds,
             both right and left hands. Top of her head had a bruising
             on her brain. He had to pull back her scalp and find it. Up
             here. That’s what the red dots are on top.

This excerpt strongly suggests the photographs were key to the jury’s deliberations

and that if the court had followed the law, the jury may have been less influenced by

the graphic and disturbing photographs and instead would have, in giving due

consideration to all of the evidence in the case, concluded that it had a reasonable

doubt as to Mr. Mumma’s culpability for murder.

      In other cases in which it is uncertain what happened in the jury room or

impossible to guess what “might have been,” prejudice to the defendant is assumed.

Here all we know is that the jury asked to be able to take all the photographs into the


                                             -3-
                                     STATE V. MUMMA

                      Earls, J., concurring in part and dissenting in part



jury room. Whether jurors spent most of the three hours examining the pictures in

detail, or looked at one or two and then placed them away on a shelf, is unknown.

Perhaps jurors were simply complying with the prosecutor’s request, or perhaps they

used the pictures of Ms. Chapman’s injuries to convince the holdout juror to join the

other eleven to convict. If jurors had been required to view the photographs in the

courtroom, as defendant had the right to insist, the jury’s use of the photographs

might have been very different. But the point is, we simply cannot know.

      This Court has found per se reversible error in situations in which it is not

possible to assess from the record whether the error was prejudicial. See, e.g., State

v. Hucks, 323 N.C. 574, 580-81, 374 S.E.2d 240, 244-45 (1988) (finding prejudicial

error per se when a capital defendant did not have second counsel appointed for him);

State v. Bindyke, 288 N.C. 608, 627-30, 220 S.E.2d 521, 533-35 (1975) (holding that

reversible error per se occurs when an alternate juror is present in the jury room

during jury deliberations). It is a curious result that the law says if an alternate juror

is in the jury room, there is per se reversible error, but if a defendant objects to the

jury taking evidence to the jury room, it remains the defendant’s burden to show what

cannot be proved with certainty, namely what happened behind the closed doors of

the jury room and was in the jurors’ minds as they reviewed that evidence in private.

The similar problems faced in attempting to analyze prejudice in Bindyke and Hucks

should be instructive in our analysis here. In our “careful review of the record” we

should be wary of speculating too much about what is impossible to know.


                                              -4-
                                    STATE V. MUMMA

                     Earls, J., concurring in part and dissenting in part



      There is further support for the proposition that it is impossible for a defendant

to meet this standard. Even though state law provides that evidence can only go to

the jury room if the parties consent, this Court has never found a violation of that

statute to constitute prejudicial error. See State v. Locklear, 349 N.C. 118, 150-51,

505 S.E.2d 277, 296 (1998) (in which the defendant failed to establish prejudicial

error in his conviction for first-degree murder based on the trial court’s allowing the

jury to take the defendant’s statement to police into the jury room without his

consent), cert. denied, 526 U.S. 1075 (1999); State v. Cunningham, 344 N.C. 341, 364,

474 S.E.2d 772, 783 (1996) (The defendant failed to establish prejudicial error in his

conviction for first-degree murder based on the trial court’s allowing the jury to take

evidence into the jury room without his consent, including “an unspent bullet,

cartridge casing, and a bullet which had been pulled apart in the police laboratory.”);

State v. Cannon, 341 N.C. 79, 83-86, 459 S.E.2d 238, 241-43 (1995) (concluding that

the defendant failed to establish prejudicial error in his conviction for first-degree

murder based on the trial court’s allowing the jury to take evidence into the jury room

over his objection, including “photographs from the scene of the crime and the

autopsy, a copy of defendant’s confession, [a witness’s] first statement to the police,

and a diagram of the crime scene”); State v. Huffstetler, 312 N.C. 92, 113-15, 322
S.E.2d 110, 123-24 (1984) (determining that the defendant failed to establish

prejudicial error in his conviction for first-degree murder based on the trial court’s

allowing the jury to take evidence into the jury room over his objection, including


                                             -5-
                                    STATE V. MUMMA

                     Earls, J., concurring in part and dissenting in part



photographs that showed “the overall view of the interior of the victim’s trailer and

the location of the body, a metal fragment found on the floor, and the false teeth found

near the body”), cert. denied, 471 U.S. 1009 (1985). Under the circumstances of this

case, forty-one pictures of the victim’s injuries, including autopsy photographs, are

likely to have had some effect on the jury. Indeed, the very fact that the prosecutor

emphasized the photographs in his closing argument, and the jury asked to see them,

demonstrates that they had some significance.

      The majority’s analysis begins with the assumption that all 179 photographs

were properly admitted into evidence, and therefore, the extent to which any of them

may have been erroneously admitted in violation of Rule 403 of the North Carolina

Rules of Evidence, because they were more prejudicial than probative, is irrelevant

to whether defendant was prejudiced by the jury taking them back to the jury room

without his consent. This determination misses the point of defendant’s argument

concerning a Rule 403 analysis. That it may be error under Rule 403 to admit

gruesome, distressing, and redundant photographs of a victim demonstrates that the

law recognizes the sensational and emotional effect that such photographs can have.

State v. Hennis, 323 N.C. 279, 283-87, 372 S.E.2d 523, 526-28 (1988), and State v.

Phipps, 331 N.C. 427, 451-54, 418 S.E.2d 178, 191-92 (1992), are relevant here not

because the pictures in this case should not have been admitted at all, but because

the logic of those cases should apply to whether defendant was prejudiced when the

trial court allowed those pictures to go to the jury room without defendant’s consent.


                                             -6-
                                    STATE V. MUMMA

                     Earls, J., concurring in part and dissenting in part



In short, a picture is worth a thousand words, whether under Rule 403 or N.C.G.S. §

15A-1233(b). And a picture in the jury room throughout jurors’ deliberations has a

greater impact than a picture viewed in the courtroom during trial. Hence, it does

not resolve the prejudice inquiry to note that the jury had already seen the pictures

and heard narrative testimony about the injuries.

      If the General Assembly’s decision to require the parties’ consent before

allowing evidence in a trial to go to the jury room, thus abrogating the common law

rule that juries hear the evidence in the courtroom, is to have any legal effect, this

Court must enforce it. See Gooding v. Pope, 194 N.C. 403, 404-05, 140 S.E. 21, 21

(1927) (“The practice at common law was against allowing the jury to examine the

papers introduced in evidence, either during the trial or afterwards in the jury room.”

(citations omitted)); Watson v. Davis, 52 N.C. (7 Jones) 178, 181 (1859) (stating that

“[t]he jury ought to make up their verdict upon evidence offered to their senses, i. e.,

what they see and hear in the presence of the court,” and should not be permitted to

draw any inference “which their imaginations may suggest, because the opposite

party ought to have an opportunity to reply to any suggestion of an inference contrary

to what was made in open court”). In this particular case, where the issue is whether

defendant acted in self-defense, and where the evidence of Mr. Mumma’s slight

injuries in comparison to Ms. Chapman’s extensive ones is the main evidence

supporting the conclusion that Mr. Mumma was the aggressor, I cannot conclude that

gruesome pictures of Ms. Chapman’s injuries had no effect on the jury’s deliberations.


                                             -7-
                                    STATE V. MUMMA

                     Earls, J., concurring in part and dissenting in part



Mr. Mumma was prejudiced by the trial court’s error. I would reverse the ruling of

the Court of the Appeals on this issue and remand for a new trial.




                                             -8-